Chapman, J.
This case was considered by the court in connection with Titus v. Northbridge ; and the two cases must be governed by the same principle. In this case the horse became frightened by a pile of stones on the east side of a small bridge and on the south side of the travelled path. He was within a few feet of the stones. He suddenly backed across the bridge. On the west side of the bridge a railing extended along the north side of the travelled path for several rods. Beyond this railing there was an embankment not protected by a railing. The horse continued to back the wagon till it reached the unprotected place beyond the railing, and there precipitated the wagon and himself over the embankment. He must have backed the wagon a distance of several rods after he became uncontrollable, and his uncontrollable force brought the wagon and himself into connection with the defect.

Judgment for the defendants.